184 U.S. 624 (1902)
RELOJ CATTLE COMPANY
v.
UNITED STATES.
No. 30.
Supreme Court of United States.
Argued and submitted October 21, 1901.
Decided March 17, 1902.
APPEAL FROM THE COURT OF PRIVATE LAND CLAIMS.
*636 Mr. H.H. Cobb for appellant. Mr. Rochester Ford filed a brief for same.
Mr. Solicitor General, Mr. Matthew G. Reynolds and Mr. William H. Pope for the United States, submitted on their brief.
*637 MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
Perez petitioned for the grant "pursuant to the provisions of the national laws and the terms of the royal cedula of February 14, 1805."
That cedula provided that, (for the reason "that the settlement of a sitio of a league in extent was very difficult for a person of large means, and that lands of large area were held without this legal obligation having been fulfilled to the prejudice of others,") "there should not be adjudicated nor granted more than three or four tracts (to the wealthy), and two to the poor;" "with the understanding that the lowest estimate was not to be less than ten dollars for lands without water, thirty for lands irrigation by means of wells, and sixty for those capable of regular irrigation." Reynolds, p. 72. Recognizing the limitation, Perez prayed for the sale to him of "the four sitios."
The entire proceedings were directed to the acquisition of four sitios. Four sitios were valued; four sitios were put up at the auctions; four sitios were purchased; four sitios were paid for; and four sitios were granted. The intention to convey only so much and no more is plain, and is controlling. The title of the grantee was limited to that quantity. Ainsa v. United States, 161 U.S. 208; Ely's Administrator v. United States, 171 U.S. 220; United States v. Maish, 171 U.S. 277; Perrin v. United States, 171 U.S. 292.
The cabida legal, or lawful area, was, therefore, four sitios or something over seventeen thousand three hundred and fifty acres, and this lawful area, "the four sitios," was described by Perez as "the depopulated place down the San Pedro River, situate in this province, toward the north, on the hostile frontier, close to the abandoned place of Las Nutrias."
The primitive survey was at the place of San Pedro, and Las Nutrias was two or three miles to the southwest. It is plain that the old house of San Pedro was in existence at that time. When Antunes appeared from the place of Terrenate, which was a short distance west of the house of San Pedro, he was willing that the survey should proceed "from the house of San Pedro down the river," (the river ran north or somewhat east *638 of north,) while Perez claimed it should be located up the river to get the benefit of the water of the marsh. This dispute was compromised by agreeing to divide the water of the marsh, which lay some distance above the house of San Pedro. The starting point of the survey was plainly up the river from the house, and then the line ran below it, for the survey states: "I caused a monument to be placed at a rectangular corner, from which, taking the course southwest to northwest, there were measured and counted fifty cords, the last of which terminated down the river from the house, on the edge of the ford, on the bank." That the house of San Pedro was an important call in the location of the grant on the ground is unquestionable. That house was the ancestral home of the Elias family, and on that place some of its members still reside. It was and is in Mexico, several miles south of the boundary line. Accordingly when Manuel Elias made a formal denouncement, July 8, 1880, of the demasias there might be in the ranch of San Pedro, and it became necessary to mark the cabida legal on the ground, the Mexican authorities laid off the four sitios so as to embrace the San Pedro settlement. The omission of San Pedro from the lawful area of the San Pedro grant would have, indeed, been something remarkable. The owners of the grant thus obtained from Mexico full satisfaction of its cabida legal, and no legal or equitable claim therefor existed against the United States when this petition was filed.
In Ainsa v. United States, 161 U.S. 234, it was said: "We have referred to the proceedings of 1882, 1886, in Mexico, as furnishing persuasive evidence of the proper construction of this grant under Mexican law, and it may be further observed that the adjudication of the overplus required the location of the 7 1/2 sitios, which location Mexico, as the granting government, assumed it had the right to make, and made out of the land within its jurisdiction. In this way the grant was satisfied by the receipt of all the grantees had bought and were entitled to under the Mexican law, the result as to the overplus inuring to Camou's cotenants by the terms of his petition."
In Ely's Administrator v. United States, 171 U.S. 220, the court, referring to Ainsa's case, observed: "In that case it appeared *639 that while the boundaries of the survey extended into the territory ceded by Mexico to the United States, the grantee had taken and was in possession of land still remaining within the limits of Mexico to the full extent which he had purchased and paid for, and therefore no legal or equitable claim existed against the United States in reference to the land within the ceded territory." It is quite impossible to entertain the proposition that the Court of Private Land Claims should have adjudged to appellants another cabida legal on this side of the boundary line. According to the doctrine of Ely's case no different location could have been recognized if the entire area had been in this country.
Something is said in respect of the right to confirmation of the tract sued for treated as demasias. But, apart from other insuperable objections to that suggestion, such a claim would be imperfect for want of fulfillment of conditions, and barred by section 12 of the act of March 3, 1891.
Decree affirmed.